FILE COPY




  BRIAN QUINN
   Chief Justice
                              Court of Appeals                             VIVIAN LONG
                                                                               Clerk

JAMES T. CAMPBELL
      Justice
                               Seventh District of Texas                 MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                             Potter County Courts Building                 P. O. Box 9540
                                                                             79105-9540
                              501 S. Fillmore, Suite 2-A
                              Amarillo, Texas 79101-2449                   (806) 342-2650

                             www.txcourts.gov/7thcoa.aspx

                                  August 22, 2017

Bryan Denham                                Timothy D. Salley
Assistant District Attorney                 TIMOTHY D. SALLEY,
715 South Dumas Avenue, Room 304            ATTORNEY AT LAW
Dumas, TX 79029                             625 East 7th, Suite C
* DELIVERED VIA E-MAIL *                    Dumas, TX 79029
                                            * DELIVERED VIA E-MAIL *

RE:      Case Number: 07-17-00148-CR, 07-17-00149-CR
         Trial Court Case Number: 5401

Style: Adam Granado v. The State of Texas

Dear Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered cause will be
submitted without oral argument on September 12, 2017.

                                               Very truly yours,
                                               Vivian Long
                                               VIVIAN LONG, CLERK